Citation Nr: 1310927	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-37 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection was granted and an initial evaluation of 30 percent assigned for adjustment disorder (claimed as posttraumatic stress disorder (PTSD)) in a July 2007 rating decision.  A January 2008 rating decision continued the 30 percent evaluation.  The Veteran appealed.

In November 2011, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this matter, characterized as entitlement to an increased evaluation for adjustment disorder, currently evaluated as 30 percent disabling, for additional development in March 2012.  In December 2012, the Board explained its recharacterization of this matter as entitlement to an initial evaluation in excess of 30 percent for adjustment disorder.  It again was remanded for additional development.  This matter now is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for a third time.  VA will notify the Veteran if further action is required.

Of import, service connection may be granted for separately diagnosed psychiatric disorders even though separate evaluations may be assigned only if the disorders have different manifestations.  Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  The Board therefore noted in its December 2012 remand that the issues of entitlement to service connection for major depressive disorder and for drug and alcohol dependence, to include as secondary to adjustment disorder (or any other psychiatric disorder ultimately service-connected), had been raised.  The Board now notes that the issue of entitlement to service connection for PTSD has been raised by evidence received in March 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), which in this matter is the RO or the RO via the AMC, yet.  Therefore, the Board does not have jurisdiction over them.  They accordingly are referred to the AOJ for appropriate action.

Please note this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


REMAND

This matter unfortunately must be remanded once again.  Although the Board sincerely regrets the additional delay of another remand, adjudication cannot proceed without further development.  Such development is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

The Board indicated in its December 2012 remand that the referred issues of entitlement to service connection for major depressive disorder and for drug and alcohol dependence could affect evaluation of the Veteran's adjustment disorder.  These service connection issues thus were deemed inextricably intertwined with the issue of entitlement to an initial evaluation in excess of 30 percent for adjustment disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The appropriate remedy with inextricably intertwined issues is to defer adjudication of the appellate issue until the issue pending is adjudicated.  Id.  As such, the Board directed that the service connection issues be adjudicated first followed by readjudication of the higher initial evaluation issue comprising this matter.  A supplemental statement of the case (SSOC) dated in January 2013 readjudicated the higher initial evaluation issue.  However, there is no indication from the claims file or the Virtual VA "eFolder" that the service connection issues were adjudicated prior thereto.  There further is no indication to date that these service connection issues have been adjudicated.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  However, another remand is not required if the Board's remand instructions were complied with substantially.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  It follows from the above that there has not been compliance or even substantial compliance with the Board's December 2012 remand directives.  Another remand therefore is required to secure this compliance.  

With respect to entitlement to service connection for PTSD, there is no noncompliance with the Board's remand directives since this issue is newly referred herein.  Yet it could affect evaluation of the Veteran's adjustment disorder just like the issues of entitlement to service connection for major depressive disorder and for drug and alcohol dependence.  It thus is similarly inextricably intertwined with the issue of entitlement to an initial evaluation in excess of 30 percent for adjustment disorder.  As such, service connection for PTSD shall be adjudicated along with service connection for major depressive disorder and for drug and alcohol dependence before readjudication of this higher initial evaluation issue comprising this matter.

After adjudication of the aforementioned service connection issues but prior to readjudication of the higher initial evaluation issue comprising this matter, additional development on remand is required.  This is because VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  VA records plausibly could be expected to be among the evidence before the Board, and thus the Board has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Treatment records dated into January 2013 from various VA facilities in Florida, to include in Tampa, St. Augustine, Orlando, Daytona Beach, and Gainesville, have been obtained.  VA treatment records from Gainesville, where the Veteran has most recently received treatment, dated from January 2013 onward must be obtained.  Further, any outstanding VA treatment records from Daytona Beach must be obtained.  The Veteran's representative indicated in a February 2013 Informal Hearing Presentation that the Veteran has recounted receiving psychiatric and substance abuse treatment there between 2006 and 2008 and in 2009.  Yet only a few records from there during this timeframe have been obtained.  

The duty to assist also includes a mandate that any VA medical examination obtained be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  When there is a change in mental disorder diagnosis upon examination and it is not clear from the available evidence whether the change represents progression of the prior diagnosed disorder, correction of an error in the prior diagnosed disorder, or development of a new and separate disorder, an examination report shall be returned to the examiner for determination in that regard.  38 C.F.R. § 4.125(b) (2012).  Reconciliation and continuance of the diagnosis or etiology upon which service connection has been granted should be the aim.  38 C.F.R. § 4.13 (2012).  The Veteran is service-connected for adjustment disorder.  He more particularly was diagnosed with "adjustment disorder, mixed, with anxiety and depressed mood" upon VA medical examination in July 2007.  He was diagnosed with anxiety disorder not otherwise specified (NOS) upon VA medical examination in April 2012.  As of now, the Board is unclear as to what the change in diagnosis represents.  If this lack of clarity remains after all the aforementioned VA treatment records have been obtained, the April 2012 examiner, if available, or another appropriate examiner must determine what the change in diagnosis represents.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Defer all development until the issues of entitlement to service connection for major depressive disorder, for PTSD, and for drug and alcohol dependence, to include as secondary to adjustment disorder (or major depressive disorder or PTSD if ultimately service-connected), are adjudicated.

2.  After the aforementioned adjudication, obtain the Veteran's VA treatment records dated from January 2013 onward from Gainesville.  Also obtain any outstanding VA treatment records from Daytona Beach, particularly those dated between 2006 and 2008 and in 2009, regarding him.  All records obtained shall be associated with the claims file or "eFolder."  If records cannot be obtained, established procedure for notifying the Veteran and his representative shall be followed.

3.  Then undertake any additional development necessary.  This may include arranging for the April 2012 VA examiner, or another appropriate VA examiner if the April 2012 examiner is unavailable, to determine what the change in diagnosis from adjustment disorder, mixed, with anxiety and depressed mood to anxiety disorder NOS represents.  This also may include arranging for any appropriate VA medical examination or opinion to determine the interplay between the Veteran's service-connected adjustment disorder and any other psychiatric disorder of his that is service-connected.

4.  Finally, readjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for adjustment disorder.  This shall include consideration of the applicability of a total disability evaluation based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a SSOC and afforded sufficient time to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

